      Case 2:18-cv-00632-GMS Document 28 Filed 05/07/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David Carroll,                                    No. CV-18-00632-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Metropolitan Life Insurance Company, et
     al.,
13
                    Defendants.
14
15          The Court has reviewed the parties’ Stipulation to Dismiss with Prejudice (Doc. 27).
16   For good cause shown,
17          IT IS ORDERED granting the parties’ Stipulation to Dismiss with Prejudice with
18   each party to bear its own attorneys’ fees and costs.
19          Dated this 7th day of May, 2019.
20
21
22
23
24
25
26
27
28
